‘po|Jad aula ay) JAAO SqUle|dWO2 OOT =< YUM saunjeu ased 0} paywiy

MR
= LY trie
oO e
a ee
>
w “ ee °
oD - : se ww * 2
© ge vr rs ee
: ™
ou s . 2 . & y
” ot - = & e & » & , rm
oO ” coe 7 ~ oe te See eo a
a i)
N * a e € s fF Fe et FSF, So SSK oe se oe
Ss e é & a s oe & Se CE eo OF F EOS 3 Fe
B oe & &. & x o of rS » ve s APY oe oe Peo SF ge
O q vs se 2 se se ve gt oo ot Sr ot vee PO
= se Fs & ee s oe fe a fe ff OF oF o™ oh ree # Sf
© FP Po ok FF e& fs & fe os SF SS ge Se go SS SF ob of SF Fo go
© ae & eo ee & oye ag et oe fe Ps Fe re Sor, & oe & oe. Soe e ot & “
> a SS ye 2 € og 3 ~~ o s J ee LS "og 9 & & of oF
o opt Pie oP OMe SOP ESS Oo SPO PP OOPS ISS SS SP IEEE ESS SSO
o er es PF SS SF 3 oe ° OOS BS oF oe s oP gt
= |e a er SP KP LK SF SPF LS KS od e # s ru e Ss - LS Pu ~ s eg e ° * ge ° PP pp - & ee
iL PUPPET ee eee es SPSL REE PSE SESH S 8
= 0
oc
a
1
a
~ o00‘Ot
Cc
E
, oe
5
oO oo0'oz
Oo |
Q
5 ooo'De
r¢ |
o
|
© cre
oO
oO I
> ff
o o00'os
oO
N
N
® 00°09
a RET RR
O Af Bei yong

[6107-8007] aunjen ased Aq squlejdwio3

E] a
Case 2:20-cv-00372-RAJ Document 1-18 Filed 03/09/20 Page 2 of 7

 

 

 

 

 

 

18,000
16,000
14,000
12,000
10,000
8,000
6,000
o
on
i Z
é
a
* ie
“ *

Complaints by Case Resolution [2008-2019]

100 complaints over the time period.

Limited to case resolutions with >
Case 2:20-cv-00372-RAJ Document 1-18 Filed 03/09/20 Page 3 of 7

#
>
RS
rs
&
4
e =
oe oe
. Pa Fs
ee et # eo oe
By & o e,

i a

‘poliad aul} aU} JaAO S}UIe|dWOD OOS =< YUM SUO!NjOSaJ ased 0} payWwi]

A= Sty pany ey

- > .
a # Pa
re oo a
y a ro
ss ? s .
~ - & é
& ot 2 e é »
a ef . og oe
rs . & ee
‘J : * ¥ oe
a SF s r r x , x
se of Sgt & 5 s ” » o- e
oe ¢ Po a 5 ra © * a s sf a E a
s e ¢ s -  £ a ge Sf gt 2 * 8
_ rs e 7 oS Poe Se SSF a ee FS
ee oo e & ¥ es SS § S FF sg af 3 é oe &
* Jf. ge ef * Ra * ca & Ss & £° s - aw & s e » ° a : & *
& & & 3 3 # 4 s Q ’ a
od s ve ro & oe s ro af ” - o eo - es * . § rs * rs
s , > 3 : : 3
oF SE EC SCS ES SC EE EOE CE PE EO SE BS
E - a G BHREBBeHREeSBOBHReHRHBRBBBeBest = 8# ®= = = * * o
— 0005
000‘OT
000'St
ong'oz
a00'sz
o00'E
nage yO wan
Ao es apy

[6TO07Z-800Z]anss| pasaj|v Aq sjule;dwo>
Case 2:20-cv-00372-RAJ Document 1-18 Filed 03/09/20 Page 4 of 7

jueulejdwos au} jo ssauppe awoy ay} Jo Ajunod yuasaidas Aew
‘ajeys UOIUIYSeM Ul S3IUNOD 0} payiwi| JOU Jaseyeg “‘poliad SUI} BU} JBAO SJUIeE|MWOD OOT =< YUM S3IZUNOD 0} paw}

AY hme
S oad & se = s ~
> ey oe 2 oe oe 8 Soe FP Fe of Lf of se st at 0
e * s & ed i s e Rod & re “fe * & & e ro & s oP aoe ro Rod & s x & & = & s x oA & x = & se
PEPPER EGGG BEE = = “ °
, | L = = ~ —— =
| i |
| ei
. 8 00's
i
oo0'oT
000'st
o00’oz
o00'sz
ooo'ne
ee
o_ ed

[6L0Z-800Z] Aquno3
Case 2:20-cv-00372-RAJ

Document 1-18 Filed 03/09/20 Page 5 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

geomet Year «F;
a
2,500
2,000

Age of Complainant [2008-2019]

 

 

 

 

 

 

1,500

 

 

 

 

 

 

1,000

500

titutions (age since founding)

1 for individuals and 1 for ins

Two distributions of ages
Case 2:20-cv-00372-RAJ Document 1-18 Filed 03/09/20 Page 6 of 7

2019

2016 2017 2018

2015

2010 2011 2012 2013

2009

2014

Total Complaints by Year

o
8
5
ig g g g 2 2 g g °
es Ss s 3 * s : =

Complain Veer .F
Case 2:20-cv-00372-RAJ Document 1-18 Filed 03/09/20 Page 7 of 7

"poliad BWI} BU} JAAO S}UIE|AWOD OOT =< YIM SapoOd 0} paywiy

ores

ON Si WN GW NY dt 30 WH dv WA Hd H? HD dd 53 dO Wd JA Ad SA DY HN 3H OF MI OD VA Td Id GA WI 3D Dd DW SD IN 41 Od XJ OW GO WS HO HW NG Td 8 1 3s 10 tH IS IX D3 30 MA OL

| i l d l tl ] q fj | 1 a ll a Pete nenepeneaneaeaeameuenuennwe wens ee Fes ee Tere aaa oO
00's
ne poo‘ot

G00'ST

— a ~ ee 00002

000'sz
‘OtEN FP UCL |
pment |

[6TOZ-800Z] Bpod |e!juapal5
